Opinion by
Johnson, J.
At the trial, the plaintiff testified that he had caused the shipper to pack 85 pounds per barrel, rather than 100 pounds, and to fill the barrels up with certain specified percentages of brine. Documents were admitted in evidence to substantiate the testimony. However, according to the provision under which assessment was made, duty is directed to be taken upon the basis of the gallon. According to the gauger, the official return of quantity was 539 gallons of olives, upon which the assessment of duty was made. In view, of the fact that the evidence failed to establish that a lesser gallonage was imported than that returned in the official gauge of quantity, the action of the collector was held to be presumptively correct. The protest was therefore overruled.